Title: From George Washington to William Augustine Washington, 17 February 1793
From: Washington, George
To: Washington, William Augustine



Dear Sir,
Philadelphia Feby 17th 1793.

The last time I had the pleasure of seeing you, you promised (hearing me complain of the difficulty I found in procuring Oyster shells) to use your endeavors to engage the Skippers of the small Craft in your neighbourhood, to supply me. The season is approaching in which I shall stand in great need of them—and must suffer very much unless I can obtain a supply. Mr Whiting who looks after my business at Mount Vernon, informs me that he has not received—nor knows not where to get one. Let me pray you therefore to write him (by Post to Alexandria) what your prospects are; what he may depend upon; and in what time. The same account to me, would be very satisfactory; because, if this resource fails, I must try some other mean to obtain a Supply. My best respects attend your lady in which Mrs Washington unites; and I am Dear Sir Your Affectionate Uncle

Go: Washington

